DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai et al (US PG Pub. No. 2004/0095740).
Regarding Claim 14, Mai discloses a backlight module (abstract, planar lighting system for displays) comprising: a first wedge light guide plate (110), comprising a first light incident surface (the right end), a first light emitting surface (the top (113)), and a first inclined surface (111) arranged oppositely to the first light emitting surface (113), an included angle between the first light emitting surface (113) and the first inclined surface (111) being an acute angle (less than 90 degrees); and a second wedge light guide plate (114 point to it (not labeled)) comprising a second inclined surface (112); wherein the first wedge light guide plate (110) and second wedge light guide plate (114 points to it) are disposed at an interval (see hatched lines between in figure 3), and the first inclined surface (111) is arranged to be opposite to and -5-Preliminary AmendmentAttorney Docket No. CW21-0021-BOE/U approximately parallel to the second inclined surface (112).  
Regarding Claim 15, Mai discloses:  wherein the interval between the first wedge light guide plate (110) and the second wedge light guide plate (114 points to it) is an air interval. (¶ [0029], right column, line 8)  
Regarding Claim 16, Mai discloses in figure 3: wherein the second wedge light guide plate (114 point to it) further comprises a second light incident surface (left end at 120) arranged oppositely to the second inclined surface (112) and is approximately parallel to the first light incident surface (111), and an included angle between the second light incident surface and the second inclined surface is an acute angle (less than 90 degrees)..  
Regarding Claim 20, Mai discloses in figure 3: further comprising a light source (120,right end), arranged on the first light incident surface (right end) of the first wedge light guide plate (110) and is configured to emit light into the first wedge light guide plate (110) from the first light incident surface (right end) the first light incident surface (right end)  being configured to receive the light emitted from the light source (120, right end); the first inclined surface (111) being configured to enable the light emitted from the light source (120 right) to be totally reflected at the first inclined surface (LGP’s operate under TIR); and the first light emitting surface (113) being configured to enable the light emitted from the light source (120 right) to be emitted.(the display is above it and needs the light).
------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Date et al (US Patent No. 6,819,393).
Regarding Claim 1, Date discloses, at least in figure 14: a transparent display device (field of the invention), comprising: a backlight module (143-144, col. 24, lines 44-46), comprising a first wedge (see figures 3 and col. 12, line 48)  light guide plate (143); and a scattering type (col. 14, last paragraph goes to col. 15) display panel (140-142, col. 24, lines 36-45), comprising a plurality of pixels (col. 11, line 33); wherein the first wedge light guide plate (143) comprises a first light incident surface (left end), a first light emitting surface (bottom in fig. 14), and a first inclined surface arranged oppositely to the first light emitting surface (fig. 3 shows that using the wedge type it would be opposite the side with the LC layer (light emitting side)), an included angle between the first light emitting surface and the first inclined surface is an acute angle (it is a wedge, angle is less than 90 degrees), the scattering type display panel (140-142) is located on a side of the first wedge light guide plate (143) where the first light emitting surface is located (see fig. 14, the bottom obviously is the light emitting surface in this figure, fig. 3 is inverted) and each of the plurality of pixels is configured to switch (col. 21, line 32)between a transparent state (uniform birefringence means it transmits light but with birefringence) and a scattering state (col. 5, lines 4-12).  
Date uses a planar light guide plate in figure 14 and a wedge shaped one in figure 3, but it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try the wedge shaped light guide plate in the embodiment of figure 14, choosing from a finite number of identified, predictable 
Regarding Claim 2, Date discloses:  wherein the first light emitting surface is a flat surface, and the first wedge light guide plate (143) has a refractive index in a range from 1.45 to 2 (col. 12, line 45, SFS01). ((Nishimura, Japanese Pub. No. JPH10300989, English machine translation of the relevant portion attached, paragraph [0002]) teaches that SFS01 has an index of 1.88)
Regarding Claim 4, Date, as modified by Lee, fail to disclose: wherein the transparent layer has a thickness in a range from 0.05 mm to 0.50 mm.  
However, applicant has not shown in the specification, how this range of thickness produces any novel or unexpected result or solves any known problem; therefore, it would have been obvious to one or ordinary skill in the art, before the effective filing date of the claimed invention, to provide a transparent layer of the claimed thickness in the device of Date, as modified by Lee, as a matter of obvious design choice.
Regarding Claim 10, Date fails to disclose: wherein the light source comprises a field sequential light source.  
(Applicant fails to disclose in the specification what a “field sequential light source” is. 
Furthermore, the term itself defines how a light source is used (function) not what the light source is which is required by this apparatus claim and is therefore considered to be functional language. 

Regarding Claim 11, Date discloses in figures 12 and column 22: wherein the scattering type display panel further comprises: an array substrate (124, col. 22, line 42), comprising a first base substrate (124) and a plurality of pixel electrodes (122,comb, line 40) arranged on the first base substrate (124); an opposed substrate (the bottom of the light guide), cell-assembled with the array substrate (see fig. 12B); and a liquid crystal layer (120, line 54), located between the array substrate (124) and the opposed substrate (bottom of the LGP); wherein the liquid crystal layer (120) comprises polymer stabilized liquid crystal or polymer dispersed liquid crystal (line 53), each of the plurality of pixel electrodes (122) is configured to drive the polymer stabilized liquid crystal or the polymer dispersed liquid crystal to switch between a transparent state and a scattering state (lines 53-60).
Although Date uses the bottom of the light guide as an upper substrate, presumably to make the device thinner, it would also have been obvious to provide an additional upper substrate separate from the light guide to add additional mechanical stability to the device.  
Regarding Claim 13, Date discloses in figure 3: wherein a shape of a cross section of the first wedge light guide plate is a trapezoid but fails to disclose:, a long base edge of the trapezoid is in a range from 1 mm to 10 mm, and a short base edge of the trapezoid is in a range from 0.1 mm to 2 mm.
.
----------------------------------------------------------------------------------------------------
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Date (393) in view of Lee et al (US PG Pub. No. 2019/0155089).
Regarding Claim 3, Date fails to disclose: further comprising: a transparent layer, located between the scattering type display panel and the backlight module, wherein the transparent layer is in direct contact with the first light emitting surface and the scattering type display panel respectively, and the transparent layer has a refractive index in a range from 1.30 to 1.50.  
Lee teaches, at least in figure 2 and paragraph [0080], a transparent (¶ [0082], lines 1-2) layer (500, line 1), located between the display panel (1000, last line) and the backlight module (10, last line) wherein the transparent layer (500) is in direct contact with the first light emitting surface and the scattering type display panel respectively (last 2 lines, see fig. 2), and the transparent layer (500) but fails to disclose: has a refractive index in a range from 1.30 to 1.50 .  
Lee does disclose that the transparent layer can be a silicon type material (¶ [0079]) and that the light guide (100) is made of glass (¶ [0047], refractive index 1.5, 
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to try silicon dioxide which also has a refractive index of 1.5 as the silicon material of Lee, to prevent loss of light at the interface between the transparent layer and the light guide.
------------------------------------------------------------------------------------------------------
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Date (393) in view of Mai et al (US PG Pub. No. 2004/0095740).
Regarding Claim 5, Date fails to disclose: wherein the backlight module further comprises: a second wedge light guide plate, comprising a second inclined surface, wherein the first wedge light guide plate and the second wedge light guide plate are disposed at an interval, and the first inclined surface is arranged to be opposite to and approximately parallel to the second inclined surface.  
Mai teaches, at least in figures 3-6, 
: wherein the backlight module (e.g. fig. 3, also ¶ [0002], to light displays) further comprises: a second wedge light guide plate (first (110 points to it,  2nd 114 points to it, ¶ [0029]), comprising a second inclined surface (111 and 112 are the 1st and 2nd surfaces, ¶ [0029]), wherein the first wedge light guide plate (110 points to) and the second wedge light guide plate (114 points to) are disposed at an interval (see media between them, ¶ [0029], col. 2, line 8 says it can be air ) , and the first inclined surface is arranged to be opposite to and approximately parallel to the second inclined surface (shown in figure 3).  

Regarding Claim 6, Date, as modified by Mai, teaches: wherein the interval between the first wedge light guide plate (110) and the second wedge light guide plate (114 points to) is an air interval (¶ [0029], col. 2, line 8). Same motivation as claim 5. 
Regarding Claim 7, Date fails to disclose: wherein the second wedge light guide plate further comprises a second light incident surface which is arranged oppositely to the second inclined surface and is approximately parallel to the first light incident surface, and an included angle between the second light incident surface and the second inclined surface is an acute angle.  
Mai teaches in figure 3: wherein the second wedge light guide plate (114 points to) further comprises a second light incident surface (to the right of element 120 on the left end of the LGP) which is arranged oppositely to the second inclined surface (at 112 ) and is approximately parallel to the first light incident surface ( opposite element 120 on the right end), and an included angle between the second light incident surface and the second inclined surface is an acute angle (see fig. 3, less than 90 degrees). Same motivation as claim 5.  
Regarding Claim 8, Date fails to disclose all of: further comprising: a light source, arranged on the first light incident surface of the first wedge light guide plate and configured to emit light into the first wedge light guide plate from the first light incident surface, the first wedge light guide having a gradually decreased thickness from 
Mai teaches in figure 3: further comprising: a light source (120 right end of LGP), arranged on the first light incident surface (at right end) of the first wedge light guide plate (110) and configured to emit light into the first wedge light guide plate (110) from the first light incident surface (see fig. 3), the first wedge light guide (110) having a gradually decreased thickness from the a side where the light source (120 right) is arranged to an opposite side; wherein the light source has a light emitting half-angle in a range from 30 degrees to 65 degrees.(since it comes to a point at the left end 90 degrees at the right end, portions of the first LGP would fall into the claimed range.
Same motivation as claim 5.  
Regarding Claim 9, Date fails to disclose: wherein the first light incident surface is configured to receive the light emitted from the light source, the first inclined surface is configured to enable the light emitted from the light source to be totally reflected at the first inclined surface, and the first light emitting surface is configured to enable the light emitted from the light source to be emitted.  
Mai teaches in figure 3: wherein the first light incident surface (right end) is configured to receive the light emitted from the light source (120 right), the first inclined surface (111) is configured to enable the light emitted from the light source (120 right) to be totally reflected at the first inclined surface (LGP operate under TIR), and the first light emitting surface (113) is configured to enable the light emitted from the light source to be emitted (the display which needs the light is above it. The display panels not .
----------------------------------------------------------------------------------------------------
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Date (393) in view of Kubota et al (US PG Pub. No. 2002/0113920).
Regarding Claim 12, Date fails to disclose: wherein the
opposed substrate comprises a second base substrate which has a refractive index in a range from 1.45 to 2.
Kubota teaches in figure 2: a typical scattering display panel (abstract) with lower (array) and upper substrates (11 and 10), both made of glass (¶ [0213] (refractive index close to 1.5)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide an opposing substrate in the device of Date made of glass, as taught by Kubota, to provide the device with additional mechanical stability and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
------------------------------------------------------------------------------------------------------------------
 Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mai (740) in view of Date (393).
Regarding Claim 17, Mai discloses in figure 3: wherein the first light emitting surface (113) is a flat surface, and the (first) wedge light guide plate (110) but fails to disclose:  has a refractive index in a range from 1.45 to 2.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try Schott glass for the LGP of Mai, a taught by Date, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding Claim 18, Mai discloses: wherein the first light emitting surface (113) is provided with no mesh dot (¶ [0029], the dots are on the inclined surface (111).  
------------------------------------------------------------------------------------------------------
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mai (740).
Regarding Claim 19, Mai discloses: wherein a shape of a cross section of the first wedge light guide plate (110) is a trapezoid (see Wikipedia, the cross section of the one shown there is identical to the one in Mai.
Mai fails to disclose:  a long base edge of the trapezoid is in a range from 1 mm to 10 mm, and a short base edge of the trapezoid is in a range from 0.1 mm to 2 mm.  
However, applicant has not established the criticality of the claimed range in the specification and has not shown that the claimed range produces any novel or unexpected results or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed 
--------------------------------------------------------------------------------------------------------

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879